Citation Nr: 1107921	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  98-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of an 
acquired malocclusion and temporomandibular joint dysfunction 
(TMD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to July 1997 
and on active duty for training (ACDUTRA) from February 1988 to 
July 1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the Montgomery, 
Alabama Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a hearing before the RO in November 
1998.  A transcript of that hearing has been associated with the 
claims file.

The Veteran's claim was previously remanded by the Board in May 
2003 to provide notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

In July 2004, the Veteran perfected an appeal with respect to a 
claim for an increased rating for a cervical spine disability.  
She stated on her September 2002 notice of disagreement (NOD) 
that she was seeking a 60 percent rating for her cervical spine 
disability.  By a June 2007 rating action, the Veteran was 
granted a 60 percent rating for her cervical spine disability, 
effective from February 2000.  As noted by the June 2007 rating 
action, this was a full grant of benefits sought on appeal, and, 
therefore the issue of an increased rating for a cervical spine 
disability is no longer in appellate status.

This case was again remanded by the Board in April 2008 for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claim for service 
connection for the residuals of an acquired malocclusion and TMD.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  Regrettably, this case must be remanded again for a VA 
examination.  

In the April 2008 remand, the Board instructed the RO via the 
AMC, in part, to schedule the Veteran for a VA examination and 
for the VA examiner to render an opinion as to whether there had 
been an aggravation of the Veteran's TMD as a result of her 
service-connected cervical spine disability.  The Board finds 
that while the Veteran was provided a VA examination in January 
2010, in which she was diagnosed with status post orthoganic 
surgery and moderate to severe TMD, no opinion has been furnished 
with respect to whether the Veteran's TMD is secondary to her 
service-connected cervical spine disability.  

In March 2010, the AMC sent the claims file was sent to the VA 
examiner for an addendum opinion to address the question of 
whether there had been an aggravation of the Veteran's TMD as a 
result of her service-connected cervical spine disability, noting 
that only an opinion was needed, not an examination.  The Veteran 
was also notified in March 2010 that her claims file was being 
reviewed by the VA medical center (VAMC) and for the purpose of 
rendering an opinion and she did not need to do anything at this 
time.  

The claims file reflects that the VAMC made note that the Veteran 
was a "no show" to a scheduled VA examination in July 2010.  

The AMC thereafter furnished a supplemental statement of the case 
(SSOC) in August 2010, denying the Veteran's claim as she failed 
to report to the VA examination.  

In an August 2010 statement, the Veteran reported that she was 
never informed of the examination by the VA medical center and 
requested that the examination be rescheduled as soon as 
possible.  

In this case the Board observes that there appeared to be some 
misinformation between the VAMC and the AMC, as the Veteran was 
not intended to be scheduled for a second examination per the 
AMC's March 2010 request for an addendum.  The Veteran was also 
properly notified of this action in the March 2010 notice.  The 
Board finds however, that as the opinion requested by the Board 
in the April 2008 remand and subsequently in the March 2010 AMC 
request has not been provided, it is again necessary to remand 
the claim again for full compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In considering the fact that the Veteran is service-connected for 
cervical spine disability and the October 2002 VHA opinion 
reported that the presence of a cervical spine injury often leads 
to changes in posture, and it is not uncommon for such 
alterations to change the positioning of the jaw, which may 
increase TMD, the Board finds that a VA opinion is necessary to 
determine whether the Veteran's current TMD was aggravated by his 
cervical spine disability.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 
Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 
1276 (2010).

The Board notes that where a veteran's service-connected 
disability causes an increase in a non-service connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service- connected disability.  See Allen v. Brown, 7 Vet. App. 
439 (1995). 

To ensure due process of law and proper compliance with the 
Board's April 2008 remand instructions, the case is REMANDED for 
the following action:

1.  The RO/AMC should forward the claims file 
to a dental specialist, to review the claims 
file, including the October 2002 VHA opinion 
indicating that the presence of a cervical 
spine injury often leads to changes in 
posture, and it is not uncommon for such 
alterations to change the positioning of the 
jaw, which may increase TMD.  

The examiner is then asked to furnish an 
opinion with respect to whether it is at 
least as likely as not (50 percent or greater 
probability) that the Veteran's currently 
diagnosed TMD (please provide a diagnosis) 
was aggravated by his service-connected 
cervical spine disability?  If so, specify 
the degree of aggravation (i.e., increase in 
disability).  See Allen v. Brown, 7 Vet. App. 
439 (1995).  In regard to aggravation, a 
distinction should be drawn between any 
temporary exacerbation of symptoms as opposed 
to an increase in the level of disability 
beyond natural progression.

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  "More 
likely" and "as likely" support the 
contended causal relationship; "less likely" 
weighs against a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

2.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and her representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


